Citation Nr: 0013217	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to recognition of the appellant as the helpless 
child of the veteran.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to August 
1945.  The veteran died in December 1978, and the appellant 
is his adult daughter.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision which denied the appellant's 
claim for entitlement to recognition as the helpless child of 
the veteran.  The appellant requested a personal hearing 
before an RO hearing officer.  In August 1997, the Board 
remanded the case to the RO for such a hearing.  By a letter 
to the appellant dated in August 1999, the RO noted that she 
lived in Ireland, and informed her that the VA did not have 
the facilities to conduct hearings outside the continental 
United States.  The RO told the appellant she could either 
submit a sworn statement or attend a hearing in the United 
States.  The appellant did not respond to this letter.  The 
case was subsequently returned to the Board.  The Board finds 
that the appellant has been accorded due process as to having 
an opportunity for a hearing.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for entitlement to recognition as the 
helpless child of the veteran.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
entitlement to recognition as the helpless child of the 
veteran.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty with the Army  from April 
1942 to August 1945.  He died in December 1978.  The 
appellant, who is the veteran's adult daughter, seeks to be 
declared a helpless "child" of the veteran, in order to 
qualify for VA death pension benefits.  The evidence 
indicates that the appellant was born on June [redacted], 
1957 and reached the age of 18 on June [redacted], 1975.

In a Request for Approval of School Attendance dated in 
October 1975, the veteran noted that the appellant was 
attending school on a full-time basis, and was due to 
complete her course of study in June 1976.  He said that the 
appellant was attending school at the end of the previous 
school term, on June 30, 1975.  He stated that she had never 
been married.  By a statement received in March 1976, the 
veteran said that the appellant was still attending school.  
In a Declaration of Marital Status dated in March 1976, the 
veteran said that the appellant was over 18 and under 23, 
unmarried, and attending school.

In an Application for Dependency and Indemnity Compensation 
(DIC) or Death Pension by Widow or Child dated in February 
1979, the veteran's widow stated that she had only one child, 
the appellant, who was employed, and not in her care.

By a letter dated in January 1989, the appellant said that 
she left school in 1976, worked from 1976 to 1978 in a Motor 
Taxation Office, and was a student at University College, 
Galway, from 1981 to 1985.  She stated that she worked at the 
Mayo Vocational Education Committee from March 1986 to 
November 1986, and worked (without pay) as a teacher from 
September 1986 to May 1987 as part of a university degree.  
She said she then worked as a school secretary from December 
1987 to December 1988, and was currently unemployed.  She 
said she felt certain she would be unable to find work in the 
fields for which she was qualified by reason of her degrees 
in teaching and psychology.

By a letter dated in December 1989, the appellant's mother 
(the veteran's widow), said that she had no income, and that 
her daughter (the appellant) was currently working and 
sometimes gave her money.  She also stated that she sometimes 
gave money to her daughter.

By a letter dated in September 1994, a private physician, Dr. 
Keane, indicated that at the age of 16, the appellant 
incurred a psychotic illness, manifested by insomnia, social 
withdrawal, and isolation.  She said she had been treated for 
this condition, including medication, at psychiatric clinics 
on a regular basis since that time.

By a letter dated in October 1994, [redacted] said that he 
was currently renting property from the appellant at a yearly 
rent of two hundred pounds.

In October 1994, the appellant submitted a claim for death 
pension benefits.  She said her only income was 200 pounds 
per year, and asserted that she was permanently incapable of 
self-support (and had been since age 16), and as such, was 
the helpless child of the veteran.  She said that she had a 
psychotic disorder since age 16, and had been treated for 
this disorder on an outpatient basis since that age.  She 
stated that her condition deteriorated in 1990, and she was 
then treated on a daily basis until 1994, when she was 
treated three times per week.  She said she currently had no 
income.

By a letter dated in July 1995, Dr. Keane stated that the 
appellant showed signs of psychotic illness long before 1975, 
as she had social withdrawal and sleep disturbance.  She 
stated that the appellant then developed migraine headaches, 
and held down a job for 2 years after leaving school, but was 
unable to integrate with her co-workers.  She said that the 
veteran then tried a Training Teacher College program, but 
left after 6 weeks, and had since attempted different types 
of craft work, and had cared for her mother for the past 21/2 
years.  Dr. Keane noted that the appellant was currently 
taking medication for her condition and receiving outpatient 
treatment.

By a statement dated in July 1995, the appellant reiterated 
many of her assertions.  She said she had been incapable of 
self-support since age 16, due to a psychotic disorder.  She 
said she was frequently absent from school and from her first 
job after leaving school.  She reiterated many of her 
assertions by a statement dated in October 1995.  She said 
that after she left school, she had only casual employment.

By a letter dated in June 1996, the principal of Balla Mixed 
School indicated that the appellant worked in his school as a 
secretary, and was unable to perform her work at an 
acceptable level despite substantial support and favorable 
employment conditions.

By a letter dated in November 1996, [redacted] stated that he 
taught the appellant when she was a student at Mount St. 
Michael's Secondary School, and at that time the appellant 
was taking medication for severe depression.  He said she had 
difficulty coping academically in school and integrating with 
other students.

By a letter dated in February 1997, Dr. Keane stated that she 
had treated the appellant for many years, and the appellant 
was now on constant medication.  She said the appellant's 
problems commenced in her very early teens, including 
insomnia, an inability to concentrate, persistent headaches, 
abdominal pain, vertigo, and fainting.  Dr. Keane said the 
appellant's condition was evaluated at two hospitals in 1973, 
and her complaints had been ongoing since that time.  She 
related that the appellant was hospitalized in 1994 and 1996.

II.  Analysis

Veterans with service of 90 days or more during a period of 
war are eligible for pension benefits.  Children of such 
veterans, when the veteran is deceased, are eligible for 
death pension benefits.  38 U.S.C.A. §§ 1521, 1542.

The appellant claims entitlement to recognition as the 
helpless child of the veteran.  The question for 
consideration is whether the appellant may be recognized as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support at the date of attaining the age of 18 
years.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 
3.315(a), 3.356.

The phrase "permanent incapacity for self-support" 
contemplates disabilities which are totally incapacitating to 
the extent that the person would be permanently incapable of 
self-support through his or her own efforts by reason of 
physical or mental defects.  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356; Dobson v. Brown, 4 Vet. App. 443 (1993);  
Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  The focus of 
the analysis must be on the appellant's condition before and 
at the time of her 18th birthday.  If she is shown capable of 
self-support at age 18, the Board need go no further.  
Dobson, supra.  If, however, the record reveals that she was 
permanently incapable of self-support at 18, the Board must 
point to evidence that her condition changed since that time.  

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  For 
example, employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.

The appellant's claim presents the threshold question of 
whether she has met her initial burden of submitting evidence 
to show that her claim is well grounded, meaning plausible.  
If she has not presented evidence that her claim is well 
grounded, there is no duty on the part of the VA to assist 
her with her claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Cumby v. West, 12 Vet. App. 363 
(1999); Grivois v. Brown, 6 Vet. App. 136 (1994).  A claim 
for entitlement to recognition as a child of a veteran on the 
basis of permanent incapacity for self-support before 
reaching the age of 18 years involves issues of medical 
causation, and therefore requires submission of medical 
evidence to establish that the claimant's condition of 
permanent incapacity is plausible or well grounded.  Cumby, 
supra.

The evidence on file reflects that the appellant was 
attending school on a full-time basis until she reached the 
age of 18 on June [redacted], 1975, and continued to attend on 
a full-time basis until 1976.  The appellant's own statements, 
although contradictory, indicate that she subsequently worked 
for 2 years, attended college for 4 years, and then worked 
for a few more years.  The appellant has presented medical 
evidence which reflects that she had medical problems as a 
teenager and is currently disabled, but has not presented 
competent medical evidence showing that she was permanently 
incapable of self-support on June [redacted], 1975.  The fact 
that a disease, which is totally incapacitating during adulthood, 
had its origin during childhood but was not totally 
incapacitating at age 18, does not tend to prove helpless 
child status.  Nothing in the record indicates that she was 
permanently incapable of self support on her 18th birthday. 

The appellant has asserted that she became permanently 
incapable of self-support before age 18.  The Board notes 
that laymen are not competent to offer medical opinions.  See 
Ruiz v. Gober, 10 Vet. App. 352 (1997); Grivois, supra.

The appellant has not submitted competent medical evidence to 
support her assertion that she was incapable of self-support 
before June [redacted], 1975, the date of her 18th birthday.  
Without such evidence, the claim is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Cumby, supra.


ORDER

The claim for entitlement to recognition of the appellant as 
the helpless child of the veteran is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

